PER CURIAM.
This appeal was taken from a summary judgment in favor of the appellee Minnie •Goodman.
In oral argument before this court, and in the briefs of the respective parties, it was urged that the summary judgment resulted from the trial judge’s construction of Section 1, Article XI of the Florida Constitution, F.S.A. The summary judgment appealed makes no reference to the basis upon which it was rendered, except the usual ones implicit in summary judgments, i. e., lack of a genuine issue of material fact and that the prevailing party was entitled to judgment as a matter of law.
In view of the question raised, we remand this cause to the trial court for the entry of an order specifying whether or not the summary judgment now under appeal was entered pursuant to that court’s construction of Section 1, Article XI of the Florida Constitution. Upon the entry of such order, the clerk of the trial court is directed to forward a certified copy thereof to this court and to counsel for each of the parties hereto.
It is so ordered.
HORTON, C. J., and PEARSON, TILLMAN, and CARROLL, JJ., concur.